DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 December 2020 and 9 August 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatramani et al., USPN 2017/0163666 in view of Anderson et al., USPN 2015/0103136.
With regard to claims 1, 11, 16, and 21, Venkatramani discloses a system, including a processor of a network device on an enterprise network (310 Fig. 3) configured to receive process ID information from an endpoint agent 5executed on an endpoint device (0062, 0066), wherein the process identification information identifies a process that is associated with an outbound or inbound network session on the endpoint device on the enterprise network (0066), and wherein the endpoint agent selected the network session for punting to the network device for inspection (0040, 0054), monitor network communications associated with the network session at the network device to identify an application ID for the network session (0080), 10perform an action based on a security policy using the process ID information and the application ID (0082, 0147), to determine whether a user associated (0036) with another EP device attempting to access a resource of the enterprise network (0062, 0067) has been authenticated (0142, 0155, 0007), wherein the EP agent is being executed on the resource of the enterprise network (0062, 0066), and in response to a determination that the user of the other EP device is attempting to access the resource of the enterprise network, authenticate a user of the other EP device before allowing access to the resource of the enterprise network (0063, 0131, 0142, 0155, 0007), for a period of time (0055). Venkatramani discloses periodic authentication (0055), but does not disclose the authentication is multifactor. Anderson discloses a method of endpoint authentication (0068), similar to that of Venkatramani, and further discloses that periodic authentication could be multifactor (0066, 0068).  It would have been obvious for one of ordinary skill, prior to the instant effective filing date, to perform the periodic authentication of Venkatramani using the multifactor authentication of Anderson for the motivation of improved security.
With regard to claims 2, 12, 17, and 22, Venkatramani in view of Anderson discloses the system of claim 1, as outlined above, and Venkatramani further discloses that the endpoint agent implements a security policy (0082, 0147) to selectively punt the network session (0040, 0054), and the security policy includes a firewall including a fine-grained policy (0153, 0154). The motivation to combine remains the same as outlined above.
With regard to claims 3-5, 13-15, and 18-20, Venkatramani in view of Anderson discloses the system of claim 1, as outlined above, and Venkatramani further discloses the process is determined to be untrusted and suspicious based on a security policy (0082, 0147). The motivation to combine remains the same as outlined above.
With regard to claims 6 and 23, Venkatramani in view of Anderson discloses the system of claim 1, as outlined above, and Venkatramani further discloses multiple inspections at different levels (0040, 0045, 0054), and that inspections don’t need to be performed unnecessarily (0048), but does not disclose verifying that the session was not already inspected. The examiner takes official notice that it is well known in the art to reduce redundancy. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to check in an inspection had already been performed in Venkatramani in view of Anderson to reduce redundancy for the stated motivation of Venkatramani, to not perform unnecessary inspections (0048).
With regard to claims 7 and 8, Venkatramani in view of Anderson discloses the system of claim 1, as outlined above, and Venkatramani further discloses correlating the process ID and application ID at the network device (0080). The motivation to combine remains the same as outlined above.
With regard to claim 9, Venkatramani in view of Anderson discloses the system of claim 1, as outlined above, and Venkatramani further discloses the action performed after detecting a threat is dropping the connection (0054, 0147). The motivation to combine remains the same as outlined above.
With regard to claim 10, Venkatramani in view of Anderson discloses the system of claim 1, as outlined above, and Venkatramani further discloses the connection is secure (0036, 0002). The motivation to combine remains the same as outlined above.
References Cited
Ducatel et al., USPN 2017/0099278, discloses a system using periodic multifactor authentication (0042) of software (abstract), but is not seen as reading on network endpoint authentication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434